Citation Nr: 1748342	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for Meniere's disease with vertigo as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, the Veteran testified at a Board hearing before the undersigned via video conference from the RO. 

In January 2017, the Board remanded the issue remaining on appeal.  At that time, the Board noted that the Veteran had limited his appeal to secondary service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have Meniere's disease and his vertigo is not etiologically related to service-connected hearing loss or tinnitus.


CONCLUSION OF LAW

Meniere's disease and vertigo to include vestibular neuronitis/benign paroxysmal positional vertigo (BPPV) is not proximately due to, the result of, or aggravated by the service-connected hearing loss and tinnitus disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Secondary Service Connection 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

At his Board hearing, the Veteran indicated that he has Meniere's disease with vertigo which is etiologically related to his service-connected hearing loss and tinnitus.  

The Veteran was initially diagnosed with vertigo in December 1996.  When he was examined by a VA audiologist in May 2016, the examiner determined that the Veteran had a diagnosis of Meniere's disease with vertigo.  The examiner indicated that this disease was not directly due to the Veteran's hearing loss or tinnitus, but that the Meniere's disease with vertigo had been aggravated by his hearing loss and tinnitus.  The examiner could not establish a baseline of severity that existed prior to the aggravation, but indicated that regardless, there was aggravation.  

Since a baseline level of severity was not established, the RO denied secondary service connection on the basis of aggravation.  Thereafter, the Board determined that the Veteran should be reexamined and a VA examiner should provide an opinion regarding the baseline taking into consideration the level of severity in 1996 when the vertigo had its onset and currently.

The Veteran was afforded a QTC (VA contract) examination in June 2017 by an otolaryngologist.  The examiner opined that for the Veteran's claimed condition of Meniere's disease with vertigo, there is no diagnosis because there is no pathology to render a diagnosis. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The rationale was that the Veteran's vertigo started more than 30 years after he left the service; that hearing loss and tinnitus are not an accepted etiology for vertigo; and that the Veteran did not have head trauma or any other inciting factors during his service. The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition or aggravated beyond its natural progression. Therefore, no baseline was established.

In August 2017, the Veteran was afforded another examination by a VA contract (QTC) otolaryngologist.  The VA examiner indicated that the Veteran did not have Meniere's disease and that nothing in his history or examination would support that diagnosis.  The examiner noted that he did have tinnitus and he did have hearing loss, but these developed outside of his vertigo.  The Veteran also did not have the classic up sloping hearing loss with Meniere's.  More importantly, he did not get any aural fullness, roaring tinnitus, or changes in hearing during the vertigo.  When he was completely still, the Veteran also would suppress the vertigo which was not possible with Meniere's disease or endolymphatic hydrops.  His vestibular neuronitis was usually an infectious agent so his hearing loss and tinnitus would not have affected that.  The BPPV the Veteran would get was from a loose otolith stimulating the vestibular system and would have no impact from hearing loss or tinnitus.  Based on this, the examiner concluded that none of the Veteran's symptoms are at all related to his service-connected conditions of hearing loss and tinnitus.  Reviewing the previous records where it was felt he did have Meniere's disease the examiner stated that could not fathom how the doctor came to that conclusion.  Given the set criteria required to establish that diagnosis the examiner concluded that Veteran clearly does not have it. 
 
The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the opinion of the 2016 VA audiologist and the opinions of the 2017 VA contract otolaryngologists are in conflict as to whether the Veteran has Meniere's disease.  The Board finds that the VA (QTC) otolaryngologists' opinions to be more probative on that point.  The Board finds the otolaryngologists' opinions, as ear, nose, and throat disease specialists to be of greater probative weight in this case particularly in view of the collective and extensive rationale for the opinions.  The VA otolaryngologists also were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and include an accurate discussion of the relevant background and history of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The May 2016 examiner while noting that medical literature indicates that hearing impairment and related tinnitus are often associated with or "accompany" dysfunction of the vestibular system, did not provide specific rationale as to why this Veteran had such an association.  By contrast the VA otolaryngologists and especially the August 2017 examiner pointed to specific clinical findings associated with this Veteran in support of the conclusion that the Veteran does not have Meniere's disease.  Moreover, the August 2017 VA otolaryngologist set forth the established criteria for rendering a diagnosis of Meniere's disease and was unable to establish that diagnosis based on the specific facts of this case.

Moreover, the August 2017 VA otolaryngologist not only concluded that the Veteran does not have Meniere's disease, he also found that the Veteran's vertigo disability, diagnosed as vestibular neuronitis vestibular neuronitis/BPPV is not etiologically related to the Veteran's service-connected hearing loss or tinnitus.  Accordingly, the Board finds that service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for Meniere's disease with vertigo as secondary to bilateral hearing loss and tinnitus is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


